348 S.W.3d 831 (2011)
Donald BERTRAM, Appellant,
v.
EXCELLENCE IN MISSOURI FOUNDATION, and Division of Employment Security, Respondents.
No. ED 96373.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
Lois P. Galluzzo, St. Louis, MO, for appellant.
Charles W. Hatfield, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Claimant Donald Bertram ("Claimant") appeals from the award of the Labor and Industrial Relations Commission ("Commission") finding that Claimant was disqualified from receiving unemployment benefits because he committed misconduct connected with work as defined by section 288.030.1(23). Claimant asserts that the award of the Commission was not based on sufficient competent evidence in the record.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).